Citation Nr: 1816952	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  18-03 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right wrist disability.

2.  Entitlement to service connection for a right hand and wrist disability, claimed as secondary to service-connected right knee and cerebral ataxia disabilities.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1961 to April 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.

The Board notes that, in a February 1992 rating decision, the RO denied a claim of service connection for a right wrist injury, to include as secondary to the service-connected right knee disability.  In December 2013, the Veteran filed a new claim seeking service connection for a right hand disability, including as secondary to his service-connected right knee and cerebral ataxia disabilities.  While the Veteran filed a claim for a right hand disability, review of the record reveals that he has been diagnosed with pain in his right hand and wrist due to osteoarthritis.  

Given the foregoing, the Board finds the Veteran's current claim for service connection is not a "new" claim, as the current claim continues to encompass the matter of whether the Veteran has a current right wrist disability that is secondary to his service-connected right knee disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As such, new and material evidence is required in order for the Board to consider the substantive merits of the claim for service connection.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (West 2012).

For reasons explained below, the issue of entitlement to service connection for a right hand and wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1992 rating decision, the RO denied entitlement to service connection for a right wrist injury; although notified of the denial, the Veteran did not perfect an appeal, and no pertinent exception to finality applies.

2.  Additional evidence associated with the claims file since the February 1992 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for a right hand and wrist disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1992 rating decision that denied entitlement to service connection for a right wrist injury is final.  38 U.S.C. § 7105 (c) (West 1992) [West 2012]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992) [(2017)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right hand and wrist disability has been received.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's original claim for entitlement to service connection for a right wrist injury was denied in a February 1992 rating decision.  The RO considered VA treatment and surgical records showing the Veteran reported that the injury (which required surgical repair) occurred when his right knee gave out and he hit his wrist on the wall.  However, the RO denied the claim on the basis that there was no objective evidence showing the right knee disability was severe enough to be solely responsible for the fall and injury reported by the Veteran.  

The Veteran submitted a timely notice of disagreement following the February 1992 rating decision, after which the RO issued a statement of the case (SOC) in July 1992.  However, he did not perfect an appeal by submitting a substantive appeal (or statement in lieu thereof) following the SOC.  See 38 C.F.R. §§ 20.200, 20.202, 20.302.  Likewise, no other exception to finality applies, as the Veteran did not submit any relevant service records or any other evidence or communication which could be considered new and material evidence relevant to the right wrist claim during the one-year appeal period following the issuance of the decision.  See 38 C.F.R. § 3.156 (b), (c).  Accordingly, the February 1992 rating decision became final.  38 U.S.C. § 7105 (c) (West 1992) [2012]; 38 C.F.R. § 20.1103 (1992) [2017].

As previously noted, in 2013, the Veteran filed a claim seeking service connection for a right hand disability, which has been diagnosed as right hand and wrist pain due to osteoarthritis and which he asserts is secondary to his service-connected right knee and cerebral ataxia disabilities.  See August 2017 VA treatment record and December 2013 statement from Veteran's attorney.  Because the Veteran is, again, seeking to establish service connection for a disability involving his right wrist, which he claims is secondary to his service-connected right knee disability, the Board finds the Veteran's current claim is not a "new" claim.  Accordingly, new and material evidence is required in order for the Board to consider the substantive merits of the claim for service connection.  See 38 U.S.C.A. § 5108, 38 C.F.R. § 3.156 (a).

Relevant evidence received since the February 1992 rating decision includes VA treatment records, which, as noted, reflect that the Veteran has been diagnosed with right hand and wrist pain due to post-traumatic osteoarthritis.  The newly received VA treatment records note the Veteran has continued to report having right wrist pain since falling in 1991 when his right knee buckled and that clinicians note the Veteran puts a lot of stress on his hands because he is, now, wheelchair dependent.  See e.g., VA treatment records dated February and May 2014.  

Notably, since the February 1992 rating decision, the Veteran has been awarded separate ratings for instability and arthritis with limited motion in the right knee, as well as cerebral ataxia, which is manifested by gait impairment and balance problems requiring the use of a cane, walker, and motorized scooter for ambulation.  See April 2001 and April 2012 rating decisions.  

The VA treatment records are new in that they were not of record at the time of the final April 1992 rating decision.  The VA treatment records are also material because they relate to unestablished facts necessary to substantiate the Veteran's claim and raise a reasonable possibility of substantiating his claim, as they suggest that his current right hand and wrist disability may be due to and/or aggravated by the manifestations of his right knee and cerebral ataxia disabilities.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (holding that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's full duty to assist).

Under these circumstances, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a right hand and wrist disability is reopened.  The merits of reopened claim are addressed in the Remand section of this decision.  


ORDER

As new and material evidence to reopen the claim of entitlement to service connection for a right wrist disability has been received, to this limited extent, the appeal as to this matter is granted.


REMAND

A VA examination and opinion are needed to determine the likelihood that his current right hand and wrist disability is secondary to his service-connected right knee and cerebral ataxia disabilities.  See 38 C.F.R. § 3.159 (c)(4) (2017); Duenas v. Principi, 18 Vet. App. 512 (2004).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the etiology of his current right hand and wrist disability.  The claims file should be provided to the examiner for review.

As for each diagnosed disability, the examiner should offer an opinion as to the following:

a) Whether it is at least as likely as not (a 50% or higher degree of probability) that the disability is caused OR aggravated by the Veteran's service-connected right knee instability and/or arthritis with limited motion, to include the pain and other manifestations caused thereby.  

b) Whether it is at least as likely as not (a 50% or higher degree of probability) that the disability is caused OR aggravated by the Veteran's service-connected cerebral ataxia disability, to include the gait impairment, balance problems, and other manifestations caused thereby.  

In answering the foregoing, the VA examiner is asked to consider all lay and medical evidence of record, including the VA treatment records showing that the Veteran has attributed his right hand/wrist problems to several falls caused by his right knee giving way, as well as stress put on his hands due to using a wheelchair.  See e.g., VA treatment records dated February and May 2014; July 2017.  

A rationale should be provided for each opinion offered.

2. Readjudicate the claim.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


